 ASTROSYSTEMS, INC.149Astrosystems,Inc. andLocal 463,International Unionof Electrical,Radio and MachineWorkers, AFL-CIO. Case 29-CA-2653April 20, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn December 11, 1972, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and General Counselfiled a brief supporting the Decision of the Adminis-trative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Astrosystems, Inc., LakeSuccess, New York, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONHERZEL H. E. PLAINE.AdministrativeLaw Judge: Thequestion presented is whether Respondent violated Section8(a)(1) and(3) of the NationalLaborRelationsAct (theAct) bydischarge on December 10, 1971, of employee JohnBarbarette,who led his fellow employees in union and con-certed activities;by changing conditions of employment inNovember and December 1971 of three of the employees(including Barbarette)who engaged in union and concertedactivities,i.e.,in denying them overtime work and re-stricting them to their work area,discnminatorily, it ischarged;and by allegedly engaging in, and conveying theimpression of, surveillance,including interrogation, of em-ployees,from June through December 1971, because oftheir union and concerted activities.The union and concert-ed activities related to the Charging Party(theUnion),which campaigned for membership and lost a representa-tion election in the summerof 1971among Respondent'semployees,and to an employees'committee(the Commit-tee) that formed after the representation election and metwith management on matters concerning employees' payand working conditions.The complaint was issued March 31, 1972, on a chargefiled by the Union, December 17, 1971, amended January31, 1972.Respondent admitted the discharge of employee Barbar-ette, but contended the discharge was for cause unrelated tounion or concerted activities. Respondent also admitted thefailure to assign overtime to the three employees in theperiod alleged, but claimed it was part of an overall reduc-tion in overtime grounded on economic necessity. Respon-dent contended that the restriction on the movement in theplant of the three employees was a restriction on employeesgenerally, requiring supervisory permission to leave theirareas, imposed for business considerations. Lastly, Respon-dent denied having engaged in surveillance, or in conveyingthe impression of surveillance, or in interrogation of itsemployees in relation to their union or concerted activities.The case was tried in Brooklyn, New York, on June19-23, and 28-30, 1972. General Counsel and Respondenthave filed briefs.Upon the entire record in the case, including my observa-tion of thewitnessesand consideration of the briefs, I makethe following:FINDINGS OF FACTIJURISDICTIONRespondent is a New York corporation, with its principalplace of business at Lake Success, Long Island, New York,engaged in the manufacture and sale of electronic equip-ment and related products. As described by the witnesses,Respondent produces test equipment largely used in Gov-ernment facilities.Annually, Respondent ships goods valuedin excess of$50,000 directly to points located outside the State of NewYork.Respondent is engaged, as it admitted, in commerce with-in the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act, as the parties admit.Likewise, the Committee, which comprised elected em-ployee representatives from Respondent's various depart-ments and which met monthly with members ofRespondent's management from approximately September1971 through March 1972, for discussion of matters of pay,working conditions, and grievances, was a labor organiza-tion within the meaning of Section 2(5) of the Act, and theparties have so conceded.11THE UNFAIR LABOR PRACTICESA. Discriminatory ConductThe union campaign and Respondents countercampaign:InDecember 1971, according to Respondent's vice presidentfor manufacturing, Elliot Bergman, Respondent had about220 employees in some 15 departments. Employee JohnBarbarette, who was hired in June 1968, worked in the203 NLRB No. 16 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransformer testing department(also called transformer de-partment), which had seven employees at the time of hisdischarge, December 10, 1971.Respondent's employees were not organized and, some-time after Barbarette was hired in 1968,he served withseveral other employees on an employee grievance commit-tee that met from time to time with Respondent's vice presi-dent fo' marketing and finance, Gilbert Steinberg, who alsoacted as personnel director.In April or May 1971, employee Barbarette initiated dis-cussions among some of the employees concerning the de-sirabilityof having a union,and, after getting someencouragement,talked several times with representatives ofthe Union(Local 463). In some of these talks, Barbarettewas accompanied by employees Johnlannoand MichaelFetiak,also of the transformer testing department. Underthe leadership of Barbarette, a union organization cam-paign began at the plant in May or June 1971, and employ-ees Barbarette, Ianno,Fetiak, and several others passed outunion representation cards, buttons,pens,and literature.This was done at or near the plant in the parking lot, andsome in the plant cafeteria on breaktimes. All of the signedunion representation cards were turned in to Barbarette.The distribution of union cards and materials was doneopenly and was observed by Vice PresidentsBergman andSteinberg, and Supervisors Al Smith, Al Palasak, RobertBrown,and Basil Norman,among others;none of themdirectly interfered with the distribution or harassed the dis-tributors. Some of the Union's supporters, like employeeFetiak, put up some union posters in the plant.However,management and the supervisors made knowntheir opposition to the Union in general meetings with theemployees, by general letters or bulletins posted or distrib-uted to all employees (e.g., letters from Respondent's Presi-dent Barth urging all employees to vote against the Union,exhibits R-7, R-8, R-14), and in discussions with individualemployees.Respondent called two general meetings of all employeesprior to the Board election, held July 15, 1971, ostensibly toanswer employee questions.VicePresidents Bergman andSteinberg conceded using the occasions to let the employeesknow of Respondent's opposition to the Union. Accordingto employee Ianno, after Vice PresidentBergmantold theemployees that Respondent did not want the Union in theshop and wanted the employees to deal withmanagementwithout interference from a union,Bergman pointed outthat there had never been any layoffs and he didn't wantany, but if the Union got in there would be layoffs.'At the second of the twomeetings,employee lanno spokeup, suggestingto VicePresident Steinberg(then presiding)that Respondent had been insensitive to the wishes of theemployeesby, forexample,introducing a new starting timefor work without consultation of the employees. Accordingto employee Robert Drotos, who was in attendance, ViceiAt trial,lanno testified thatthiswas the meaning he attached to VicePresident Bergman's speech.Bergman claimed he was trying to make thepoint that having theUnion wouldnot prevent a layoff,but admitted he didnot tie the point to explaining that there might be a layoff because ofRespondent's economic position.In any event, the complaint did not chargethat Bergman's speech hadviolated the Act.PresidentBergman turnedtoVicePresidentNormanWheatcroft (in charge of sales) and said, "You got to watchthis guy[Ianno],he is dangerous."Bergman denied thisstatement attributed to him,but bearing in mind his admit-ted hostility to the union organizing,and that employeeDrotos was in the vulnerable position of a current employeetestifying adversely to his employer, Drotos' credibility wasentitled to added support,2 and I credit Drotos.General Foreman Palasak,and Supervisors RobertBrown, Thurston Stark,and Basil Norman were among thesupervisors who engaged individual employees in conversa-tions about the Union,prior to the Board election,indica-ting to the employees opposition to the Union. Withoutrecounting the total testimony on this score,Brown, Pala-sak, and Stark talked to employee Barbarette,warning himagainst the "outside" Union,and suggesting that an "in-side"organization of the employees was preferable. Fore-man Palasak told Barbarette that after Barbarette lost theelection,Palasak knew people who would help form a com-mittee or "inside"union.Supervisor Norman advised em-ployee Fetiak not to overlook the bad things about theUnion. Foremen Palasak and Supervisor Stark questionedemployee Albert Wilhelms on his opinion concerning theUnion and the literature being distributed,and Palasak ac-cused employee Drotos of"conspiring"with Wilhelms. Su-pervisor Brown questioned employees Barbarette,Drotos,and others, on why they were for the Union.Not all of the employees favored the Union, and somewerevisibly active or vocal in opposition. Anne Mulvey,who was Vice President Steinberg's executive secretary, putup antiunion posters in the shop,including some on thebulletin board that urged "vote no" (testimony Wilhelms,Fetiak,Barbarette).Employee Madeline Locke told Bar-barette she was against the Union but favored an employeecommittee.Employee Paul Cusato,who worked in thetransformer testing department, discussed the Union withhis supervisor,Basil Norman, would not accept the unionmaterials offered to him,and made it known,he said, thathe was against the Union.Over a period of time, an unidentified person, whom theemployees dubbed "the Phantom," plastered the walls ofthe shop with antiunion messages to the employees (seeexhibits GC-8, a, b, c). Employee Barbarette replied to thefirst of these by writing a response, which he put up alongside the Phantom'smessage.Within approximately 5 min-utes,Foreman Palasak took down Barbarette's responseand, only after Barbarette remonstrated with Palasak, didhe remove the Phantom's message. (Foreman Palasak saidhe didn't remember which of the two he took down first, buthe was evasive in his testimony on conversations and rela-tions with the employees concerning the Union, to the pointthat I have not credited his denials or disclaimers in thesematters.)In June 1971,employee Barbarette attended a conferenceat the Board held to resolve some of the matters growing outof the Union's representation petition. OnJuly 15,1971,Barbarette served as observer for the Union at the repre-sentation election.Barbarette,who over the years of his2Georgia Rug Mill,131 NLRB 1304, 1305, In 2 (1961);Wirtz v. BAC SteelCo., 312 F 2d 14, 16 (C.A. 4, 1963). ASTROSYSTEMS, INC.employment,performed special work for Vice PresidentBergman in addition to regular duties, testified that Berg-man ceased being friendly with him on a personal basisfollowing the Board conference in June 1971.At the representation electionof July15, 1971, a majorityof 4he eligible employees rejected the Union.The Committee:In August 1971, followingthe July 15election,on suggestion of employee Hilts of the machineshop,employee Barbarette agreed to serve with six otheremployees who met in late August or early September withVice Presidents Steinberg and Bergman to agree on theformation of a committee of the employees(the Commit-tee). The conferees established a procedure for forming theCommittee by election of representatives and alternatesfrom 12(later 15) departments or in some cases groups ofdepartments.The departmental elections were held, in thecourse of which employee Barbarette was elected unan-imously to represent the employees of the transformer test-ing department(made up of men)and of the coil windingdepartment(comprised of women).Employees lanno andFetiak tied for alternate,and in a runoff lanno was chosento be the alternate.Supervisor Norman counted the ballots.Prior to the first meeting of the Committee with manage-ment,the employee representatives met separately to agreeon an agenda and method of presenting matters, and electedas their chairman employee Marc Shapiro, of the engineer-ing department,by an 8-to-7 voteover employee Barbar-ette.The firstmeeting of the Committee with managementwas held September24, 1971,and thereafter meetings werehold monthly, until the Committee was disbanded by man-agement in March 1972.According to Marc Shapiro, theemployee chairman,and employee Anne Mulvey, VicePresident Steinberg's executive secretary, who representedthe secretarial staff,Steinberg attended all of the meetingsfor management,Vice President Bergman attended some,including the second meeting on November 1, 1971, andvarious of the foremen and other supervisors attended fromtime to time and participated in matters relating to them ortheir colleagues.VicePresident Steinberg and employeeShapiro prepared the minutes of the meetings,and secretaryMulvey typed them up and distributed copies to all employ-ees.Employee Shapiro testified that at the Committee meet-ings he opened by speaking on items that the employeerepresentatives had agreed upon beforehand,but that oth-ers spoke and, next to himself,employee Barbarette didmost of the speaking for the employees.The testimony ofShapiro and Barbarette indicated that on some mattersmanagement gave"discreet answers" and postponed an-swering many with a "will look into it"or "will let youknow"answer.At thefirstmeeting,September 24, employee Barbaretteraised the issue of the need for cost-of-living wage increasesand job classifications.VicePresident Steinberg rejected jobclassifications as hamperingflexibility,and promised fig-ures on howthe Companyhad met the need for cost-of-living increases.Barbarette also raised the matters of profitsharing,and the need for more and closer-in parking fa-cilities; and,until thelatter could be achieved,asked for anextension of the punch-in time for employees obliged to51park at a distance from the plant.Steinberg said he wouldlet the Committee know.At the second meeting,on November 1, Vice PresidentSteinberg brought in a chart and figures purporting to showhow Respondent had met the cost-of-living rise and offeredwhat he thought was a favorable comparison to Sperry-Rand wages.Employee Barbarette challenged Steinberg onhis base salaries figures and his figures on raises versuscost-of-living rise.Barbarette also suggested that the Sperryfigures represented a poor bargain that the Sperry employ-ees had to accept in negotiating a contract with their em-ployer.At lunch after the meeting broke up that day (November1),Barbarette told Anne Mulvey,Steinberg's executive sec-retary,that Steinberg's figure of a 7-percent merit raise overa 3-year period demonstrated the employees'need for aunion.Also at the November 1 meeting, employee Barbaretteraised again the question of extension of the punch-in timefor those employees who parked at a distance.Vice Presi-dent Steinberg said again that he would look into the mat-ter.One of the subjects covered at the November 1 meetingwas the desire of the employees for a change of the vendingmachines and vendor that provided the in-plant food anddrink.Vice President Steinberg agreed and left it to theCommittee to find a new vendor, according to employeeBarbarette.Employee Mulvey testified, initially at the callof the General Counsel,to the same effect, saying that Stein-berg did not appoint anyone of the Committee in particular,but that Steinberg said maybe employees Shapiro, Barbar-ette,and Mulvey might look into getting a new vendor, andgave permission to select one during working hours. Onexamination by Respondent's counsel,Mulvey altered herinitial testimony to say that Steinberg had appointed a sub-committee of the three named employees and conferred onthem the discretion to make a change.Following the November 1 meeting, employee Mulveytelephoned several vendors and three came to the plant. Sheand employee Barbarette talked to the vendors, on compa-ny time,and decided they liked vendor Gluck. EmployeeShapiro was away and missed the November 1 meeting, andapparently did not participate in the discussions with thevendors.Significantly,while employees Barbarette andMulvey were interviewing one of the vendors in the cafete-ria, Supervisor Al Smith came over and reprimanded themfor talking on company time. When Mulvey told Smith theyhad Vice President Steinberg's permission, Smith walkedaway.On November 3, vendor Gluck telephoned employeeMulvey to inquire as to the type of vending equipment thatwas wanted.She in turn called employee Barbarette whostated what his preference would be,but said he could notspeak for the whole Committee.Barbarette then proceededto attempt a canvass of the other employee representativeslocated in various parts of the large room that constitutedthe production area of the plant.He was followed and stop-ped by Foreman Palasak,who conceded at trial that he hadnever before followed or questioned Barbarette on hismovements,but wanted to find out what he was doing.Palasak interrupted Barbarette conversing with the employ- 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDee representative of the machine shop and ordered Barbar-ette back to his area.Barbarette protested that he was dis-cussing thetypeof vending machines desired,but Palasakaccused him of talking union business on company time,said Barbarette. (Palasak admitted he had previously seenemployees Mulvey and Barbarette talking in the cafeteriaand knew they had permission to talk on working time withthe vendors,which admission,coupled with his action,would confirm that at the time Palasak did not believeBarbarette was on the Committee business of getting newvending machines and said what he thought Barbarette wasup to.)Barbarette went back to his area and then proceededtosecretaryMulvey'sdesk (outsideVicePresidentSteinberg's office)and complained that Palasak had stop-ped him from making the canvass, and that the matter ofgetting the Committee business done should be straightenedout by Steinberg.The whole episode,starting with the initial call from thevendor till Barbarette arrived at secretary Mulvey's desk,took a few minutes(5 to 10 minutes,saidMulvey). WhenBarbarette left and returned to his area,twice in those fewminutes,his supervisor,BasilNorman, was not there, asNorman and Barbarette agreed in their testimony; andthere was no substitute supervisor,or practice that there beone, for Norman,as both Norman and Foreman Palasaktestified.Barbarette testified that there had never been in-structions to him before on needing permission;and it wasclear that no supervisor was present to give or deny permis-sion to Barbarette,if it had been asked.Vice President Steinberg had observed employee Barbar-ette at secretary Mulvey's desk. Later in the day (November3), he asked Mulvey what Barbarette wanted and she toldhim it was about the vending machines.Steinberg asked ifshe had called him to her desk and she said she had not.Vice President Steinberg then talked to Foreman Palasakand Supervisor Norman,Steinberg said. Palasak testifiedthat Steinberg said he was going to give employee Barbar-ette a warning for being at Mulvey's desk,and he(Palasak)agreed and told of his experience immediately prior in or-dering Barbarette out of the machine shop. Palasak hadearlier asked Supervisor Norman if Barbarette had permis-sion to be in the machine shop and Norman said no, butomitted to state he had not been in his area at the time togive permission;and Norman so testified.Steinberg askedSupervisor Norman if he had given Barbarette permissionto go to the office,and Norman again said no, and againomitted to say he had not been present in his area at the timeto give permission; and Norman so testified?Like Palasak,Norman also knew from Steinberg that some of the employ-ees, including Barbarette,had Steinberg'spermission todeal with the vendor on working time.Without any discussion with employee Barbarette, VicePresident Steinberg directed secretary Mulvey to type up a"Final Warning"to Barbarette,and both Foreman Palasakand Supervisor Norman handed it to him. It was signed bySteinberg, Palasak, and Norman. The final warning, datedJVice President Steinberg claimed Norman had told him he had not beenthere to give permission, but in view of the admission by Norman andPalasak's corroboration of the admission, I do not credit Steinberg's claim.Moreover, there were other problems with Steinberg's credibility,infraNovember 3, 1971 (exhibit GC-3), told Barbarette that hehad been repeatedly warned about unauthorized absencesfrom his working area,that he had been found today in themachine shop and in the executive office area during nor-mal working hours without supervisory permission,and thatthiswas a final warning on the above violations-furtherrepetition would result in discharge.The "final"warning of November 3 was also the firstwarning.As discussedinfra,in order to create the appear-ance of at least one preceding warning,Respondent causedto be put in employee Barbarette's file on the same day apaper(exhibit R-18) purporting to be a record of a prior"Verbal Warning." The paper was dated November 3,197 1,signed by Vice President Steinberg and Supervisor Norman,stating that on November 1 Norman had given Barbarettea verbal warning for continual and excessive use of the payphone during working hours without permission,and thatrepetition would lead to serious disciplinary action. A copyof this document was never given or shown to Barbarette.Vice President Steinberg claimed that on November 1,Supervisor Norman had come to him asking that employeeBarbarette be fired because he had been using the telephoneduring working hours.Steinberg testified thatNormandidn't say who saw Barbarette using the phone,but that he(Norman)had given him a verbal warning for having usedthe phone and wanted him fired.The two ofthem discussedthe matter and because,said Steinberg, he didn't believe itmerited a discharge,or was even serious enough for a writ-tenwarning to Barbarette,Norman asked if Steinbergwould havea written recordmadeof theverbal warning.Steinberg said he agreed,dictated the memo, and he andNorman signedit 2 days later on November 3. At anotherpoint in his testimony,Steinberg said he could not remem-ber if Norman had given or was going to give the verbalwarning whenthey talked on November1. It is also note-worthy that Steinberg's account did not coincide with theclaim put down on the paper that the verbal warning wasfor "continual and excessive"use of the pay phone.Supervisor Norman's testimony did not support Stein-berg,was intrinsically self-contradictory,and was contra-dicted by other facts. Norman initially said that on themorning of November 1, the morning the employee-man-agement Committee met, he gave employee Barbarette anoral warning for making a telephone call (on working time)at 10 a.m. Norman further said he told Steinberg about it,said he wanted to give it in writing, Steinberg approved,secretaryMulvey typed it, and Norman signed it, all onNovember 1, but did not give employee Barbarette a copy(the exhibit is R-18,dated November 3). Norman gave notestimony of having asked,as Steinberg said,that Barbar-ette be fired.The testimony of all of the witnesses concerned with theNovember 1 Committee meeting, including Vice PresidentSteinberg and Foreman Palasak,established that the meet-ing started at approximately 9 a.m. and no later than 9:10a.m., that it met without a break until lunchtime, approxi-mately 12:30 or 1 p.m., and that employee Barbarette wasin continuous attendance.He could not havemade thealleged phone call and been reprimanded for it at 10 a.m.November 1 (and he denied having been given any suchreprimand or having used the phone that day except once ASTROSYSTEMS, INC.on his afternoon breaktime).On a further round of questioning, Supervisor Normansuggested that the final warning toBarbarette(exhibitGC-3 of November 3) for having been out ofhis area wasa result of the two incidents happening on the same day, inthe same morning, i.e., the alleged in-hours phone call byBarbarette and his absence from the working area bothoccurred on the morning of November 3 (not November 1),said Norman, and that he, Norman, signed both the recordof the verbal warning (exhibit R-18) and thefinal warning(exhibit GC-3) in the afternoon of November 3.On still further questioning, Supervisor Norman revertedto asserting that the alleged phone call and verbal warningfor it occurred on the morning of November 1, and that hesignedthe record of the verbal warning in the afternoon ofNovember 3, but could not explain why Vice PresidentSteinberg gave his approval 2 days after the verbalwarningto Barbarette or why he, Norman, signed the record of theverbal warning 2 days later.It was admitted by Vice President Steinbergand Supervi-sor Norman that a copy of the record of verbal warning wasnot given to employee Barbarette. It was also admitted bythem that while a written warning to an employee was notunusual, this record of a verbal warning to an employee wasthe only one of its kind in Respondent's files.Inmy view of the evidence, the record of the verbalwarning was a fabrication by Respondent to provide thecolor of a prior warning before the "final" warning of No-vember 3, which was actually a first as well asfinal warningand a first step in laying the base for a discriminatory dis-charge that was to be camouflaged in disciplinaryreasons.Employee Barbarette testified, and Foreman Palasak andSupervisor Norman agreed, that Barbarette had had noprevious written warnings on any subject.Following service of the "final"warning onhim on No-vember 3, employee Barbarette was forbidden by Supervi-sor Norman to take any material out of the department forother departments for any reason and was ordered to turnover his material to Norman for delivery. At that point, therule applied only to him, Barbarette, said Norman. Shortlythereafter the rule was extended to employees lanno andFetiak,and in generalforbade the three employees fromleaving their area for any reason withoutpermission.Supervisor Norman admitted this was a change in prac-tice, that hitherto Barbarette and other employees had goneto other departments to deliver work or obtainmaterials.Norman claimed that permission was required, but conced-ed that the employees went without permission. Employeesof his department-Cusato, lanno,Fetiak, Barbarette-andemployees of other departments-Drotos, Wilhelms-testi-fied that they had always moved about the plant freelywithout any requirement of seeking permission.In the transformer testing department, the restriction inNovember and December 1971 was laid upon Barbarette,lanno,and Fetiak, according to fellow employee Paul Cusa-to,whereas he (and some of his fellows, such as employeeCabrera) moved about as he pleased and underwent nochange in practice. Cusato, by his own testimony, was open-ly antiunion. On the other hand, Barbarette, lanno, andFetiak had been openly prounion, and at this period of time(commencingearlier, in October, extending into November)53had begun attending union leadership trainingclasses oncea week. The fact was known in the shop, and on one occa-sion Supervisor Norman asked employee Fetiak how theclasseswere going.The testimony indicated that employees Barbarette, Ian-no, and Fetiak complied with the restriction on them andrequestedpermissionon the occasions they had to leavetheirarea.Nevertheless, they made a symbolic protest of theconfinement by each wearing a chain draped over his shoul-der and chest for a few minuteson oneor two days. Thetestimony was that this did not interfere with their work,and that no supervisor spoke to them about it.In late December 1971, shortlyafteremployeeBarbarettewas fired, the restriction on movement about the shop with-out permission was lifted, according to testimony by lanno,Fetiak, and others, and the situationremainedunchangedat the time of the trial, according to employee Wilhelms.Indignant at being mousetrapped,as hesaw it, by ambig-uous instructions or no instructions, into an alleged viola-tion of newly asserted plantrulesin his Committee work onthe vending machines, and feeling that he was being pickedon bymanagementin this and other respects, employeeBarbarette resigned from the Committee in late November1971. He said he felt he could not be an effective Committeemember in the circumstances, and posted a notice to thateffect. Employee Ianno,as alternate, took his place on theCommittee.In the nextmeetingof the Committee on December 1,1971, employee lanno requestedmanagementto reconsiderand rescind the November 3 final warning to Barbarette, onthe ground that it was too stringent in light of the unclearand contradictory instructions by management. Accordingto lanno, Vice President Steinberg at first refused, sayingBarbarette was a troublemaker.4 Then Steinbergsuggestedthat lanno take up the matter with President Barth, butwithdrew that suggestion, and a discussion of the warningfollowed, including calling in employee Barbarette to hearhis version. According to Marc Shapiro, the employee chair-man of the Committee, there appeared to be a disagreementon what had happened, and management refused to rescindor change the warning notice. Shapiro testified that he hadnot heard before this December1meeting,when Vice Presi-dent Steinberg asserted it, that Committee business wouldnot be done on company time .5 Shapiro's understandingcoincided with Barbarette's, who testified he had not beenmade aware of any prohibition against, or need for, permis-sion for doing the Committee business concerning the vend-ing machines on company time. Significantly, at trial butnot in the December 1 meeting, Vice President Steinbergstated that he had issued the final warning of November 3to Barbarette because, he said, he didn't believe that Bar-barette was checking with other Committee members, asBarbarette told Foreman Palasak, on their choice of vend-4 Vice PresidentSteinberg denied callingemployeeBarbarette a trouble-maker, but in view of his participationin the manufacture of disparagingevidenceagainstBarbarette, supra, I do not creditStetnberg's denial.sBy way ofdifferentiation,all of the witnesses agreed,and apparently itwas understoodfrom the beginning,that premeeting meetingsof the employ-ees alone, to establish their agenda forthe meetings with management, werenot treatedas Committeebusinessand were tobe held outside of workinghours Steinberg had declared this at the start. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDing equipment desired.Steinberg conceded that no one hadtold him that Barbarette had talked to the employees aboutanything but the vending machines,however he believeddifferently,he said,because Barbarette,Shapiro, and Mul-vey had authority to get whatever deal they wanted on thevendingmachines without consulting other Committeemembers.This latter assertion was not at all clear from thetestimony of Barbarette and Mulvey discussedsupra.Nev-ertheless,the admission of disbelief by Steinberg suggeststhat affirmatively he believed or was willing to believe, asForeman Palasak openly expressed,that Barbarette wasengaged in some form of union business in talking to hisfellow committeeman in the machine shop .6Specialtreatmentofunionadvocatessurveillance,overtime:Employees Ianno and Fetiak testified that in theperiod following the November 3 warning to Barbarette,supervisors who normally paid little attention to the trans-former testing department began giving it special attentionand watching,individually and in groups.In particular, thesupervisors said to be so engaged,were Al Smith,the manu-facturing manager,Al Palasak,the general foreman, andBobby Brown,who supervised the coil winding room andsoldering.For the first time in their experience,employeesIanno and Fetiak were the recipients of rough comments onalleged sloppy work,whereas hitherto any criticisms or sug-gestions had been given in friendly fashion, they said.The supervisors(other than Smith,who did not testify)testified that no special watching was involved,that thefactory is one large room with only partial separations be-tween departments that do not block out visibility, thatmovement of supervisors about the plant is routine,and thatany group assemblages of supervisors were usual consulta-tions.Normally, such a response might be dispositive of thematter;but in this case the special restrictions imposed onthe movements of employees Barbarette,lanno, and Fetiakof the transformer testing department(discussedsupra),andthe denial of overtime to them(infra),all in the same period,lends credence to their testimony that they were under spe-cial surveillance because of their espousal of the Union andtheir concerted activities through the Committee to achieveemployee gains in pay and working conditions.Prior to November 1971, overtime in the transformer test-ing department was shared by employees Fetiak, Barbar-ette,Cusato, Ianno, and Cabrera.Early in November therewas a general stop of all overtime for I week,and then itresumed,but not for Fetiak, Barbarette,or Ianno.Vice President Bergman explained that in late 1971 therewas a general cut in overtime because of a decline in newbusiness and a desire to decelerate an envisaged layoff, thatactually occurred in early January 1972; hence the I week'stotal stoppage in early November and elimination of allSaturday overtime.However, overtime on weekdays re-6 Following the December 1, 1971, meeting,the Committee held threemore monthly meetings with management in January,February, and March1972, and then was dissolved by Respondent.At the last meeting, manage-ment was represented by Vice President Bergman,who announced that therewould be no further meetings,that management was going to rely for em-ployee views on a questionnaire of employees,being conducted by a psycho-logical testing company, that had commenced March 1,1972 (testimony ofemployees Shapiro, Fetiak,and Mulvey)sumed and,as the testimony and records show,in the trans-former department,employees Paul Cusato and BenitoCabrera got it all in November and December.Employee Cusato testified that he and employee Cabrerawere getting all the overtime in November and Decemberand that Supervisor Norman told him that that was the wayitwas going to be because Cusato and Cabrera were doingimportant jobs and the others didn'twant it when asked.Supervisor Norman backed off from the latter position attrial, conceding,for example,that Barbarette was not askedto work overtime in November though he was qualified todo the work in hand.Indeed,the total testimony indicatedthat Barbarette was the most qualified of the employees,that Fetiak(who had gotten more overtime than others,prior to November)was equally qualified with Cusato andbetter qualified than Cabrera,and that Ianno had moreexperience than Cabrera,who was the least senior of all ofthe five employees.Norman conceded that all of theovertime was not rush work,and Cusato testified that someof the overtime was on jobs he had not worked on duringthe regular day, and that there were jobs requiring overtimework lying about undone.The combined testimony of thewitnesses,including Cusato, indicated that, although em-ployees often carried over into overtime on work being donein regular hours, it was quite common for an employee tostart on other work in overtime.The three employees who were denied the November-December overtime-Barbarette, lanno, and Fetiak-werethe leading union activists among the employees.In con-trast,the two who were given the overtime-Cusato andCabrera-were not supporters of the Union,indeed,Cusatowas openly antiunion.Following the discharge of employee Barbarette in De-cember and the layoff of employee Ianno in early January1972 (which layoff had not ended for him at the time oftrial), overtime has continued to be assigned,and employeeFetiak(a nephew of Foreman Palasak),who survived thelayoff,has since been included in the overtime work.B. Dischargeof EmployeeBarbaretteHis record as an employee:Employee Barbarette was agraduate of Bronx Community College, where he obtaineda degree as an associate in electronic technology in June1968, before came to work for Respondent. He went to workin the laboratory department, which later became the trans-former or transformer testing department.Barbarette was bright, apt, and enterprising in his work.Both his fellow employees and his supervisors and manage-ment recognized it and made use of his talent.He typicallyworked on five or six different transformer jobs at a time.He ran special tests for Vice President(ofManufacturing)Bergman and Engineer Spett, experimenting,as Bergmansaid,with transformers for unusual applications, and inaddition checked out units and wiring of switches. The spe-cialwork and experiments were frequently spot jobs thatinterrupted Barbarette's normal work,and often he wouldgo into overtime to complete the special or regular work.Additionally, he took on the extra task of calibratingRespondent's instruments and test equipment until approxi-matelyMay 1970,when he askedto berelieved of the work. ASTROSYSTEMS, INC.Employee Fetiak, who, along with employees Barbaretteand Cusato, did the most complicated work of their depart-ment, testified that Barbarette usually pioneered with theengineers the jobs on which the department worked, andprepared his own charts and schematics in addition to thosethat normally accompanied the jobs from the engineeringdepartment.Barbarette kept these charts available at hisworkbench and all of the employees of the department,including Supervisor Norman, who was a fellow employeebefore he became supervisor, made use of them both as afellow employee and as supervisor. Employees Fetiak, Cu-sato,and lanno testified that Barbarette's charts simplifiedtheirwork and made doing their jobs a little easier andfaster; and each of the employees testified that in the ab-sence of their supervisortheywould consult Barbarette onquestions that arose concerning their work. Supervisor Nor-man testified that,as an employee, he was among those whoasked for Barbarette's advice and that he, Norman, nevermade an error because of any suggestions Barbarette made,and that, as a supervisor, he still asked for Barbarette's helpor opinion on occasion.At the time of his discharge, employee Barbarette hadprepared six pages of a handbook for workers of the trans-former department (exhibit GC-6). He had shown a copyto Supervisor Norman, who thought it was good.In April 1970, when then Supervisor Cabanos of thetransformer department left, the choice to succeed him assupervisor was between Basil Norman,who had 2 yearsseniority in the department over Barbarette, and Barbarette,accordingto VicePresident Steinberg.Norman was chosenfor the job. A year later in May 1971,Manufacturing Man-ager Al Smith offered Barbarette the Job of night supervisorfor the transformer department. Barbarette was not keenabout working nights and stalled giving an outright declina-tion. The job was not filled at the time of trial.Employee Barbarette was subject to the draft by theUnited States military forces. Vice PresidentBergman testi-fied that he discussed the matter of requesting a defermentwith Vice President Steinberg, who handled such applica-tionsfor the plant, and, under the criteria that the employeewas makinga contribution to the war effort and could notbe easily replaced, recommended to the draft board def-erment of Barbarette. A deferment was granted Barbarettein January 1969 and renewed several times. Respondent'slast application for renewal, dated January 5, 1971 (exhibitGC-10), stated that employee Barbarette "is most impor-tant tous as a seniorlaboratory technician."All of the testimony by themanagement and employeewitnesses indicated that in employee Barbarette's 3-1/2years of employment he had become the most experiencedand able of the employees in the transformer department.He was the highest paid employee in his department at thetime of his discharge, and though the size of the periodicincreasesin payhe received was a source of recurring un-happiness on his part and of some discussion with supervi-sors, he had never failed to receive a merit increase in thesemiannual wage reviews conducted by Respondent eachMay and November? There were employees (still on the7 The November 1971 review was delayed because of the nationwide wagefreezeand,when a wage raise was permitted and the merit review completed55payroll when he was discharged in December 1971) whohad been skipped over formerit raisesor receivedraises lessin amount than his.Dismissal and summary of reasons:At the end of the nor-mal workday, December 10, 1971, without the occurrenceor appearance of any event that could be said to have pre-cipitated an on-the-spot discharge,employee Barbarettewas told by Supervisor Norman to pack up his things andbe off the premises by 4:30 p.m.; his job was ended. Whenasked the reasons, Supervisor Norman told Barbarette hewas discharged because of his habitual lateness for work,because he had committed a job error,because he had usedthe payphone 1 minute before his break,and because of .poor slow work.When Barbarette asked Norman that hewrite out these reasons,Norman refused,saying he was toldnot to write them down.8Barbarette wrote them down forhimself.At trial, Supervisor Norman and Vice President Stein-berg, who took responsibility for the discharge, gave thereasons for discharge with additions or embellishmentsupon those given Barbarette.Lateness in reporting for workremained as originally described.Work incompetence wasadded as a caption for slow work, low output(the latter wasnew), and a work error on a group of eight transformers inwhich the diodes were inserted backwards. Use of the payphone 1 minute before break time was redescribed as exces-sive use of the pay phone on worktime without permission.The attitude of employee Barbarette was added as a furtherreason,with a different meaning attributed to attitude bySteinberg and by Norman, discussedinfra.Lateness:Employee Drotos of the wiring department, alongtime employee,testified that at one time the startingtime for the employees was 8 a.m. A change was mademoving the start to 7:30 a.m. (with a correlative half hourearlier quitting time),but withan option to choose to startat either7:30 or8 a.m. Drotos chose 8 a.m. then changedto 7:30 a.m., and testified that there were others in hisdepartment and other departments that continued to reportfor an 8 o'clock start.Barbarette in the transformer depart-ment was among them.Employee Barbarette testified that he requested and wasallowed a change back to the 8 a.m. start in the summer of1971 in order to help his wife get to her place of employ-ment.Under Respondent's practice an employee was allowed 6minutes leeway in reporting for work. Beyond that, his paywas docked one-tenth of an hour's pay for every6 minutes'lateness.Thiswas in accord with Respondent's employeehandbook rule (exh. R-2, p. 8). The written rule also statedthat lateness of less than 6 minutes would still be regardedin late December, Barbarette was no longer on the payroll and was notconsidered.eFollowing December 10, employee Ianno, who succeeded Barbarette asemployee Committee representative for the department,asked for a meetingwith Supervisor Norman to inquire into the firing of Barbarette and employ-ee Brennan who had been fired 15 minutes before Barbarette on December10. Interestingly, at the time on December 10, and before his own discharge,Barbarette had prevailed on his fellows not to go on strike over the firing ofBrennan,a high school boy who had spent about 2 months in the departmentand was let go for doing poor work.Supervisor Norman met with employeelanno and readily discussed Brennan's case,saying he was discharged fordoing poor work,but refused to discuss the reasons for Barbarette's dis-charge. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDas lateness,but the testimony indicated that the commentsof supervisors and written warnings were directed to thosewho habituallyexceededthe 6-minute leeway.SupervisorNorman claimed at trial that employeeBarbarette's lateness was worse than all others in the trans-former department.The record did not sustain this claim.As employee Fetiak testified, Barbarette had a better recordthan most of the employees.Using as typical the time and attendance records of thetransformer department employees for October, November,December 1971, exhibits R-20(a)-(h), and Vice PresidentSteinberg's testimony,itwas shown that employee Barbar-ette was over the 6-minute leeway but twice in the 10 weeksending December 11; whereas, in the same period,employ-ee Loss was over the leeway 10 times; employees Cabreraand Fetiak were over the leeway 6 times each;and employeeOlson was over the leeway 5 times.None of the latter fouremployees was the subject of discharge,layoff,or even writ-ten warning,for such tardiness .9The evidence disclosed instances where Respondent hadissued written warning notices to employees who were fre-quently late, but Barbarette was not in that category andhad never been given such a notice or warning. There wasalso evidence of at least one case where an employee hadbeen discharged for constant lateness that included failureto even come in or report. Vice President Steinberg testifiedthat Barbarette was not guilty of any such lapses, indeed,had never been absent without official approval or beingexcused.Additionallythere was considerable evidence that, plant-wide,the problem of getting the employees in, and punchedin, at or before the starting times was a continuing,unsolvedproblem,that in large measure stemmed from inadequateavailable parking.Most of the employees had to depend onautomobiles to get to and from work, and Respondent hadprovided for, and obtained immediate control of,only halfof the parking space needed when it moved fromMt. Ver-non to its present plant location.Those employees withunassigned parking scrounged for space elsewhere,includ-ing some illegal parking, until Respondent acquired use ofa distant location from which it ran a station wagon-typebus to bring in and take back those who parked there. Theconveyance was not always adequate or on time for thenumber of people involved,and evitably there was waitingand delays both morning and night,and some resultantsurreptitious morning punch-ins by some employees beforethey parked (occasionally overlooked by sympathetic super-visors, other times not).As already indicated,under the discussion of the Com-mitteesupra,employee Barbarette,who was among thosethat parked in the distant lot, was most vigorous in keepingafter Respondent to cure the parking and related problems.Even prior to the formation of the Committee he had actedas spokesman for a group of employees whose cars had beenvandalized at the distant parking lot, and had prevailed9 If the timeclock punch-ins within the 6-minute leeway were included, asRespondent contended was proper under the"book"rule in testing latenessfor Barbarette,the record of all of the employees would look proportionatelyworse.Applying the "book" test,rather than actual practice, to Barbarettealone was discriminatory.upon management,Vice President Steinberg specifically, toprovide a guard if the employees were to continue to parktheir cars in the distant place, called Pathmark. Obviously,Barbarette did not endear himself to Steinbergand manage-ment by continuingto insistin the Committeemeetings ofSeptember 24 and November 1 on a better solution foremployee parking than Pathmark.Alleged work incompetence:Supervisor Norman testifiedthat all of the employees, including himself, have committedand commit errors in their work. Employee lanno, whospent a great deal of his time testing the work product of theemployees in his department, testified that the range oferrors encompassed from 1 to 2 percent of the work per-formed. He explained that these were not all human workerrors, as such, but were often the coincidental result of themethod of production or faulty design. As a result,certaindesignedprotections might be destroyedor eliminated inthe production process or not function as designed, and afaulty transformer would be produced that might short cir-cuit on individual testing or when placed into units withother transformers. lanno said he had never found an errorin Barbarette'swork.Employee Barbarette conceded that in his 3-1 /2 years ofwork he madesomeerrors, and that one of them occurredabout 2 weeks before his discharge on a group of eighttransformersthat together comprised a module. He hadinserted the diodes backwards in the transformers, but un-fortunately this did not show up on initial individualtestingof the transformers, and was discoveredin testing the mo-dule as a unit ina larger unit. Engineer Feldman and Super-visor Norman advised Barbarette of the mistake.Becausethe transformers had undergone a protective baking pro-cess, called "randacing," they could not be taken apart forcorrecting the position of the diodes (as they might havebeen if the protection was wax). The module functioned, butnot at the designed output, and could be used in a rede-signed unit;hence it was laid aside, and not destroyed.Vice President Steinberg said he heard of Barbarette'serror from Supervisor Norman and Vice PresidentBergmanthe day before he, Steinberg, directedBarbarette's dis-charge, but conceded he made no inquiry as to when ithappened. Steinberg claimed that it was this"inexcusableerror," plus Barbarette's "wandering around," added to theother allegedcauses, that precipitated the discharge, andthat the error cost Respondent well over $2,000 and morenearly $300 to $400 per transformer.On cross-examination of Steinberg, it appeared that bothof thesefigures ofcost were exaggerated,' and indeed ficti-tious, sincehe finally admitted he didn't know the cost whenhe told the Board it was $300 to $400 per transformer. It was10 For example,on labor cost,which was the principal cost item, Steinbergsaid he used a 25-hour manufacturing time per transformer at $10 per houror a $250-per-transformerlabor cost On a breakdownof the time by process,using the figures he supplied,the time might be aslow as 73/4 hours andno higherthan 17-1/2 hoursper transformer.He then admitted that he wasnot familiar with the details of the manufacturing process and used 25 hoursas a "general"figure,in effect,picked out of the air.In contrast, employee Barbarette, who did the work and knew the wholeprocess, testified he spent a totalof 6 hourson all eight transformers,less thanIhour each,and totaled the work of winding,randacing, silk-screening, andsoldering on a punted circuit board at 55 to 60 minutes each(baking for anadditional I to 2 hours did not use up man-hours), for a total of approximate-ly 14 hoursfor all eight transformers,or less than 2 hours per transformer. ASTROSYSTEMS, INC.57obvious from his testimony,including admissions, thatSteinberg was the least qualified of any of Respondent'switnesses to present the evidence on the nature and extentof the error. The fact that he made the presentation whenthose more familiar with the manufacturing process, such asVice President Bergman,Foreman Palasak,and SupervisorNorman were present and testified,but were silent on thissubject, suggests not only exaggeration of the error for pur-poses of this case, but that when the error was discoveteditwas in the same category and treated like others of thehuman errors occasionally made by the best of the employ-ees and routinely handled,as was the practice,by having thesupervisor alert the employee to the mistake.The evidenceestablishes that nothing more than this was done at the time.There was no discussion of the matter with Barbarette byBergman,Smith,or Palasak of the manufacturing supervi-sory group, or indeed by Steinberg, nor were any warningswritten or oral given to Barbarette.In this connection,employee Cusato,whom SupervisorNorman said he regarded as a very competent employee,testified that he made errors in his work and that Normanwould caution him on these occasions,but there was noth-ing more.Supervisor Norman testified that he had also regardedemployee Barbarette as a good worker but later changed hisopinion.He claimed to have warned Barbarette that he wasdoing slow poor work, but there was no evidence of thisother than Norman's generalization on the subject, and ad-mittedly no warnings or comments in Barbarette's file onslow or poor work or regarding work errors, though VicePresident Steinberg testified that such warnings had beenissued to other employees.In addition,Vice President Berg-man, who worked directly with Barbarette, testified that hesaw and talked with employee Barbarette two or three timesper week,and had never said anything to him about dissatis-faction with his work.Barbarette had engaged in discussion with his supervi-sors, particularly Manufacturing Manager Al Smith, aboutwhat he felt were inadequate pay raises, both before andafter several of the semiannual merit wage reviews.Barbarette's early semiannual wage raises had been at therate of 20 cents per hour. When he took on the extra task,or double duty, as he called it, of calibrating Respondent'sinstruments,he was told this would be taken into accountand reflected in his future raises. When his May 1970 raisewas again only 20 cents per hour,he said he was giving upthe double duty. Vice President Bergman testified that,when Barbarettestoppeddoing the calibrations because ofthe unsatisfactory wage raise,he and Barbarette's supervi-sor expressed disappointment, but agreed to it and took nodisciplinary action. Indeed, said Bergman, Barbarette con-tinued to receive wage raises semiannually thereafter. How-ever, in the November 1970 wage raise,Barbarette received,and was told by Manufacturing Manager Al Smith that hewas receiving,only half of the previous 20-cent raise sincehe wasn't going to do the "double" duty. Barbarette com-plained again to Smith when the May 1971 merit raise forhim was again 10 cents per hour. Smith told him, said Bar-barette, that it was only 10 cents because of his attitude, thathe was capable of doing a lot more. Nevertheless, in thesame conversation,Smith offered Barbarette the position ofnight supervisor of the transformer department,if he wasinterested.Barbarette said he would think it over.Barbarette talked with Supervisor Norman, who indica-ted that Smith's position on the raise was the result ofNorman's report to Smith.Barbarette suggested that Nor-man keep a log on his work,but Norman declined, andthereafter there was no mention of slow work or output toBarbarette (as he testified, without contradiction). In thisconnection,Barbarette also testified that there never hadbeen any discussion or indication on how long the perfor-mance of any job should take.Use of telephone:Underthe charge that employee Barbar-ettemade excessive use of the telephone,Vice PresidentSteinberg asserted that among the employees Barbarettewas the greatest user of the telephone on company timewithout permission.In support of the assertion,Steinbergfirst claimed he had reproved Barbarette for such calls anumber of times, but later changed this to "at least twice,"and could only recall the one occasion to which Barbarettehad previously testified.This occurred,said Barbarette, inJune 1971, the day after the Union had filed the petitionwith the Board for a representation election. He said he hadgone to the pay phone to call his wife on an insurancematter,when Steinberg interrupted to ask Barbarette if hewas on breaktime; whereupon, said Barbarette, he did notcomplete the call and went back to his work area. This wasthe only occasion,said Barbarette,and there was no otherrebuke for use of the telephone until 6 months later, lt onDecember8, 1971, 2 daysbefore his discharge.Barbarettesaid he was summonedto the payphone in the cafeteria byemployee Rose Simmons.It was a minute before his morn-ing breaktime, according to Barbarette,and the caller washis wife. He told her she was early and that he would callher back, and did, on his breaktime. That same day Supervi-sor Norman spoke to him, and said he had heard that Bar-baretteused the phone in off-breaktime.Barbaretteexplained how he came to be on the phone, he said, where-upon Norman told him he was being warned.Respondent's handbook of conduct for employees (ex-hibit R-2, promulgated September 10, 1971) contains a ruleon use of telephones,at page 6,which is a repetition of therule as it appeared in the handbook of 1967 (exhibit R-3).It states that company phones are for business only, that apay phone is in the cafeteria for outgoing personal calls onbreaktimes only, and that no incoming personal calls will beaccepted unless they are of an emergency,nature.Vice President Steinberg's executive secretary Mulvey ex-plained that Respondent's longtime policy, going back tothe time the plant was in its former Mt. Vernon location,was not as stringent as the written rule, Thus, contrary tothe written rule, the pay phone in the cafeteriawas used onbreaktimes to receive incoming personal calls(as well asmaking outgoing personal calls), and if an employee'sspouse called there was no emergency requirement for tak-ing the call even on the supervisor's telephone. Many of theother employees testified in support and none testified tothe contrary. For example, employee Cusato testified thathe regularly received incoming calls from his fiancee onli It will be recalled that the alleged"verbal warning"of November 1,1971, by Supervisor Norman was found to be a fabrication,supra 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDbreaktime on the cafeteria pay phone,and got other calls onSupervisor Norman's phone on nonbreaktime.There wasalso testimony that employees used the pay phone for out-going calls on nonbreaktime,and were not discharged ordisciplined.Employee Barbarette testified that following the June1971 reproof by Steinberg,he, Barbarette,was being verycareful and used the phone sparingly.Itwas admitted thathe never was given a written warning concerning use of thetelephone.Attitude:By employee Barbarette's attitude,said VicePresident Steinberg,hemeant Barbarette'swearing ofchains,wandering around,whistling"Hail to the Chief,"and coming late to work after getting permission to startlate.Steinberg admitted he never discussed the wearing of thechains(which followed the order confining Barbarette, Ian-no, and Fetiak to their work area, discussedsupra),or thewhistling,with Barbarette or the other employees of thedepartment,nor, as further admitted,did Steinberg directSupervisor Norman or any other supervisor to talk to Bar-barette or the other employees about either matter,notwith-standing Steinberg'sclaim at trial that a governmentinspector and a customer commented on both subjects un-favorable to him. If unfavorable comment had been madeto Steinberg from such sources, it is quite obvious from thetrain of events in the November-December 1971 period thatSteinberg would not have let the matters pass without chal-lenge and taking action.It is more likely that,at the time,those in any way concerned treated the matters as a bit ofharmless humor on the part of lively young people. Thereis direct evidence of this in the case of Supervisor Norman.Moreover,there is no evidence that the whistling was direct-ed at Steinberg,other than his claim.Whatever evidencethere was indicated that "Hail to the Chief"was directed atemployee Barbarette,who joined in the whistling.The claim that Barbarette was guilty of "wanderingaround"had no concrete support in the evidence,and obvi-ously stemmed from the dubious circumstances and warn-ing of November 3, 1971, already thoroughly considered.Likewise without merit was the claim that Barbarette wasguilty of tardiness, made even worse,itwas said, because hehad been granted a special privilege to start his day later.The evidence already reviewed indicated that Barbarettehad a good record for reporting on time and that the allegedspecial privilege for him was no more than a choice ofstarting times,of which employees other than Barbaretteavailed themselves.Supervisor Norman said that he included in his meaningof Barbarette's attitude,the attitude of Barbarette to otheremployees,which Norman characterized as abusive. Be-yond this bland assertion by Norman, there was no support-ing evidence,and much to the contrary.There wasconsiderable evidence,some already noted,that employeeBarbarette was most helpful to his fellow employees in theperformance of their work,that they sought and followedhis advice on work problems,and that he made available tothem diagrams and charts that he had prepared for hispersonal use in simplifying work procedures on particularjobs. Supervisor Norman admitted that the employees of hisdepartment and the neighboring department had unan-imously chosen Barbarette to be their Committee represent-ative.Moreover,Norman conceded he had not mentionedanything about abuse of other employees to Barbarette orto Vice President Steinberg,who claimed responsibility forfiring Babarette.C. The 8(a)(1) and(3) FindingsThe foregoing analysis of the evidence,including scrutinyof Respondent's alleged reasons for the discharge of em-ployee Barbarette and for the other disparate treatmentaccorded him prior to discharge,and accorded his fellowemployees lanno and Fetiak at about the same time, dis-closes an attempt by Respondent to cloak its actions, takento curtail union and concerted activities by the employees,in a cover of alleged violations of plant rules and workdiscipline.The inference,if not the fact,emerges that Respondent,in particular Vice President Steinberg, concluded on orabout November 1, 1971, that it was time to be rid of the"troublemaker"Barbarette,whose previous prounion activ-ities and then current vigorous pursuit of collective employ-ee aspirations through the employees'Committee foretolda renewed demand for recognition or election of the Unionas the employees'representative in collective bargaining, orpossible use of the Committee for a like purpose.Barbarette's persistence became clear in the November 1meeting of the Committee with management,where he re-newed his complaint of the September 24 meeting,concern-ing inadequacy of wage raises to meet the cost-of-living rise,and challenged the correctness of Vice President Steinberg'sfigures and the aptness of his comparisons to a competitorcompany.Barbarette also continued his attack upon theshortage of close-in parking facilities and the attendantneed to extend late punch-in privileges.When the meetingbroke up,Barbarette told Steinberg's executive secretary,Mulvey, that Steinberg's figures on wages demonstrated theemployees'need for a union.Two days later,with the aid of Foreman Palasak,Super-visor Norman,and Executive Secretary Mulvey,Vice Presi-dentSteinberg figurativelypounced upon employeeBarbarette for an alleged infraction of plant rules (leavinghis work area without permission) when he left his workarea to complete an item of Committee business(to procuresatisfactory food vending machines for the employees) thatmanagement had left to the employee Committee's discre-tion.The alleged infraction rested upon an unjustifiedcharge that Barbarette was out of his area without permis-sion.The history indicated an absence of need for permis-sion,generally, and in this situation,specifically. ForemanPalasak,at the time, had accused Barbarette of using theoccasion to talk union business, and at trial Steinberg indi-cated that he had shared a similar belief, notwithstandingall of the objective evidence before Steinberg was that Bar-barette was doing the Committee business.Vice President Steinberg used the incident to issue a "Fi-nalWarning"to Barbarette,preliminary to discharge. Thewarning stated,without basis in fact,that Barbarette hadbeen guilty of repeated previous unauthorized absences. Tocreate the appearance that there had been some previouswarning justifying the label "FinalWarning,"Steinberg ASTROSYSTEMS, INC.caused to be put in Barbarette's file, on the same day, No-vember 3, a paper entitled "Verbal Warning," purporting toindicate that 2 days earlier, on November 1, SupervisorNorman had given Barbarette a verbal warning for contin-ual and excessive use ofthe payphone during workinghours without permission.Both the alleged claim of exces-sive use of the phone without permission,and of giving averbal warning on November 1, were false.The "Final Warning" was shortly followed with an orderforbidding employee Barbarette from leaving his area foreven the normal working purposes that required movementbetween departments,and restricting any movement fromthe area without special permission of his supervisor. Thesame restriction was later imposed on employees lanno andFetiak,who had been openly associated with Barbarette inthe organization and campaign for the Union,and whowere known to be then attending the Union's leadershiptraining classes with Barbarette.lanno was also Committeealternate for Barbarette,and Fetiak had been runnerup.These restrictions on movement were not applied to otheremployees of the department or to the plant generally.Aboutthe same time,beginning in November and contin-uing into December 1971, Respondent cut off employeesBarbarette,Ianno,and Fetiak from the performance of anyof the transformer department overtime work,in which theyhad always shared,and assigned it all to two less expe-rienced or less senior employees of the department whowere not supporters of the Union and,in the case of at leastone of them, were openly opposed to the Union.In light of Respondent's union animus,bothactions, re-stricting the normal plant movements of employees Barbar-ette,Ianno,and Fetiak,and denying them overtime work,were discriminatory changes in the conditions of their em-ployment, designed to discourage them and other employ-ees from participation in or support of union activities andmembership in theUnion,in violation of Section 8(a)(3)and (1) of the Act.On December 8, 1971, Supervisor Norman gave employ-ee Barbarette an oral warning because he had gone to thetelephone,1minute before his breaktime, in order to answeran incoming call from his wife, for which he was summonedto the phone by another employee. While the warning couldbe justified under strict application of the written plant rulethat forbade acceptance of all incoming personal calls un-less of an emergency nature, the actual plant practice wasmuch more relaxed and incoming personal calls were ac-cepted on and off of breaktimes, on both the cafeteria payphone and the supervisor's phone, particularly when the callwas from the employee's spouse.Hence it was obvious thatBarbarette's supervisor-was discriminatorily applying the"book" rule to Barbarette that was not applied to otheremployees, in giving him the warning.While this discrim-inatory oralwarning was not chargedby thecomplaint asa violation of the Act as such, it is indicative of the sharpsurveillanceunder which employeeBarbarette was kept inthis period of his employment, in the hunt for disciplinaryreasons upon which to rest the discharge.Abruptly at the end of the day on December 10, 1971,without any apparent triggering cause,employee Barbarettewas told he was fired and ordered off the premises. He wasrefused written reasons for his discharge, and had to write59them down himself;and discussion of the reasons with hisfellow employeeswas refused on theirinquiry tomanage-ment.The mannerof effectuating the discharge indicates,as alreadysuggested, that it hadbeen predetermined at leastas farback asthe beginningof Novemberwhen a pretextualbase waslaid.The refusalto give unequivocal reasons, inwriting,or discuss reasons,at or aboutthe time of discharge,coupled with the fact that thereasons given at trial weredifferentfrom,or embroideredupon, whatwas told Barbar-ette upondischarge,suggests afterthoughtsby Respondentto camouflagethe truereason for the discharge.The reasonsgiven at trial for discharge of employee Bar-barette largely reflect an attempt,without justification byRespondent, to discreditthe performance of an able em-ployee whoperformedcreditablyfor Respondent over aperiod of 3-1/2 years.As analyzed above,the claim of lateness in reporting forwork wasnot sustainedby the evidence; on the contrary,employeeBarbarettehad a goodtime and attendance rec-ord thatwas better than mostof his contemporaries in thetransformerdepartment.The claimof incompetence,including slowness, in hiswork was without foundation and refuted by employeeBarbarette's record. From astart as a new employee inmid-1968, he had risento become the highest paid and mostversatile employee in his department at the time of his dis-charge in December1971. Barbarette typicallyworked onfiveor six transformerjobsat a time,interrupted from timeto time byrequestsfrom thevice president in charge ofmanufacturing and the engineering department, to run spe-cial tests and experiments with transformers for unusualapplications. In addition he checkedout units and wiring ofswitches,helped pioneer new jobswith the engineering de-partment, and took on thespecial task of calibratingRespondent's instruments and test equipment. He preparedhis own charts to simplifyperformance of work and madethem availableto fellow employees,along with other adviceand helpon specificwork problems,and he prepared asix-page manualfor workersin his department, on which hewas contemplatingfurther work. He frequently workedovertimeto completehis regular and special assignments.Barbarettehad beenconsideredfor promotionto supervi-sor of his department in competitionwith an employee whohad 2 yearsmoreseniorityand experience,and later wasoffered a night supervisorshipwhich he declined.The latteroffer followedhis complaints to his supervisors about inad-equate payraises,and their countergripethat he was notputtingout allof which hewas capable, after he asked forand was given relieffrom doing the calibrationsbecause ofthe inadequate pay raise.This bickering overthe sizeof payraises,which com-mencedafter the May 1970 meritwage review and ceasedwith the May 1971 review,was the apparent source forRespondent's allegations, at trial,of incompetentwork. Theallegations were anobvious distortion of whathad been thepay raiseissues between Barbarette and his supervisors,becauseincompetent work would not have earned the payraisesgranted himsemiannually (bearingin mind that forother employeesthe raiseswere frequentlyless in size oreven wholly omitted), and would nothave earned him theoffer of a promotion. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter discharge of Barbarette, and at trial, Respondentmade a point of exaggerating the magnitude of a work errorhe committed in late November 1971, as part of the showingof alleged incompetence. As already stated, the exaggera-tion suggests that but for Respondent's desire to make acase for discharge against Barbarette on grounds other thanthe true grounds, this would have remained no more of anerror in kind and size than is expected and occurs in apercentage of Respondent's work in the transformer depart-ment, committed by all of the employees, including the bestof them. The evidence showed that Barbarette was one ofthe best and made few errors, and that he was routinelyalerted to the error in this case by his supervisor and anengineer, without any discussion or warning then or later onthe part of the managing supervisors in manufacturing orelsewhere.The claim that employee Barbarette made excessive useof the plant pay phone on working time without permissionwas also without foundation. There were only two instancesestablished, and these were the two occasions, 6 monthsapart, in June and December 1971, testified to by employeeBarbarette himself. Indeed, the second instance, on Decem-ber 8, 1971, was in connection with an incoming call, forwhich Barbarette was summoned to the phone, and forwhich, as noted above, his supervisor discriminatorily ap-plied the "book" rule on incoming calls that was not appliedto other employees, in giving him an oral warning.The problems that Vice President Steinberg and Supervi-sor Norman said they had with employee Barbarette's "atti-tude" were, as already shown, matters not discussed withBarbarette and largely afterthoughts in the overall attemptto discredit Barbarette's strong record as a good employee.What comes through, from the summarization of the ar-ray of groundless reasons for discharging Barbarette,against the background of the rest of the record, is the clearinference that the array was a facade to concealRespondent's determination that, no matter how able andcompetent an employee Barbarette might be, he would notbe permitted to stay on as an employee because he was alsoemerging as a capable and influential leader among theemployees for unionization, or for like objectives throughthe employee Committee. There appears to be no otherreasonable explanation. The discharge of employee Barbar-ette, because he engaged in union or concerted employeeactivities and to discourage other employees from engagingin such activities or from union membership, was a violationby Respondent of Section 8(a)(3) and (1) of the Act. See theholdings inN.L.R.B. v. Ulbrich Stainless Steels, Inc.,393F.2d 871, 872 (C.A. 2, 1968), that the stated ground was notthe real ground for the discharge;Shattuck Denn MiningCorp.,362 F.2d 466, 470 (C.A. 9, 1966), that the statedground was designed to conceal the unlawful motive;N.L.R.B. v. Georgia Rug Mill,308 F.2d 89,91 (C.A. 5, 1962), thatthe employer's shifting explanations for the dischargestrengthened the conclusion that the true reason was theemployee's union activity; andN.L.R.B. v. Jamestown Ster-ling Corp.,211 F.2d 725, 726 (C.A. 2, 1954), that, even if thedischarge was only partially motivated by the discriminato-ry reason, it was in violation of the Act.Respondent also violated Section 8(a)(1) of the Act byengaging in acts of surveillance, including interrogation ofemployees,and creating the impression of surveillance ofthem,to discourage union or concertedactivity, both beforeand after the representation election. In this category ofviolation was thesupervisorystaff's surveillance, or convey-ing the impression thereof,of employees Barbarette,Ianno,and Fetiak in the post-November 3 period;the preelectionquestioningby ForemanPalasak and Supervisor Stark ofemployee Wilhelms concerning the union literature that wasdistributed,and his opinionof the Union;ForemanPalasak's accusationof employee Drotos thathe was "con-spiring" with Wilhelms;and Supervisor Brown's question-ing employees as towhy theywantedthe Union.N.L.R.B.v.LE. Farrell Co.,360 F.2d 205, 207 (C.A. 2, 1966).CONCLUSIONS OF LAW1.By denial of overtime to three employees, by discrim-inatorily restricting their movements in the plant, and bydischarge of one of them, because of their activities in sup-port of the Union and of similar concerted action throughan employees' Committee, and in order to discourage suchactivities or union membership of employees, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(aX3) and (1) of the Act.2.By engaging in surveillance, including interrogation ofemployees, and creating the impression of surveillance ofthem, concerning their union and concerted activities andto discourage such, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.The unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYItwill be recommended that the Respondent:1.Cease and desist from its unfair labor practices.2.Offer to reinstate employee Barbarette with backpayfrom the time of his discharge, backpay to be computed ona quarterly basisas setforth in F.W. Woolworth Company,90 NLRB 289 (1950), approved inN.LR.B. v. Seven-UpBottling Co.,344 U.S. 344 (1953), with interest at 6 percentper annum as provided inIsis Plumbing & Heating Co.,138NLRB 716 (1962), approved inPhilip Carey Mfg. Co. v.N.LR.B.,331 F.2d 720 (C.A. 6, 1964), cert. denied 379 U.S.888.3.Make employees Barbarette, lanno, and Fetiak wholefor loss of overtime pay in November-December 1971, withinterest, computed as in paragraph 2 above.4.Post the notices provided for herein.Becausethe Respondent by its conduct violated funda-mental employee rights guaranteed by Section 7 of the Act,and because there appears from the manner of the commis-sion of this conduct an attitude of opposition to the pur-poses of the Act and a proclivity to commit other unfairlabor practices, it will be recommended that the Respon-dent cease and desist from in any manner infringing uponthe rights guaranteed by Section 7 of the Act.N.LR.B. v.Entwistle Mfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941);N.L.R.B. v. Bama Company,353 F.2d 323, 324 (C.A. 5, 1965);P.R.Mallory and Co. v. N. L. R. B.,400 F.2d 956, 959, 960(C.A. 7, 1968), cert. denied 394 U.S. 918. ASTROSYSTEMS, INC.Upon the foregoingfindingsof fact,conclusions of law,and the entirerecord, and pursuant to Section 10(c) of theAct, there is herebyissued the following recommended:ORDER 12Respondent,Astrosystems,Inc.,Lake Success, NewYork,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharge of employees because they engage in orsupport union or lawful concerted employee activities.(b)Denial of overtime to employees who engage in orsupport union or other lawful concerted employee activities.(c)Discriminatory restriction on movement about theplant of employees who support or favor union or otherlawful concerted employee activities.(d)Discouraging employees from support of or member-ship in the Union or other labor organization by discharge,refusal to recall, denial of overtime, discriminatory re-strictions on movement about the plant, or other discrim-inationaffectingtheirtenureand conditionsofemployment.(e)Coercively interrogating employees concerning theirunion sympathies.(f)Engaging in surveillance,or creating the impression ofsurveillance,of employees who engage in or support unionor other lawful concerted employee activities.(g) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights guaranteedunder Section 7 of the Act.2.Takethe following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Make employee John Barbarette whole,in the man-ner set forth in the section of this Decision entitled "TheRemedy," for any loss of earnings incurred by him as aresult of his discharge on December 10, 1971; and,in similarmanner, make employees Barbarette,John Ianno, and Mi-chael Fetiak whole for their respectiveloss of earnings re-sulting from the denial of overtime to them in Novemberand December 1971.(b)Offer to employee Barbarette immediate and full re-instatementto his former job or, if the job nolonger exists,to a substantially equivalent position,without prejudice tohis seniority or other rights and privileges.(c)Preserve and, upon request,make available to theBoard and its agents,for examination and copying,all pay-roll records,social security payment records,timecards, per-sonnel records and reports,and all other records necessaryto ascertain the backpay due under the terms of this Order.(d) Post in its plant at Lake Success, Long Island,copiesof the attached notice marked"Appendix."ICopies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondent's author-ized representative,shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced,or coveredby any othermaterial.(c)Notify the Regional Director for Region 29, in writ-61ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.12 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Relations Board,the findings,conclu-sions,and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by the Board and become its findings,conclusions,and Order,and all objections thereto shall be deemed waivedfor all purposes.13 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT discharge you because you engage in orsupport union or other lawful concerted employee ac-tivities.WE WILL NOT deny you overtime because you engagein or support union or other lawful concerted employeeactivities.WE WILL NOT discriminatorily restrict your move-ments about the plant because you support or favorunion or other lawful concerted employee activities.WE WILL NOT discourage you from support of or mem-bership in the Union or other labor organization bydischarge,refusal to recall,denial of overtime,discrim-inatory restrictions on movement about the plant, orother discrimination affecting tenure and conditions ofyour employment.WE WILL NOT coercively interrogate you concerningyour union sympathies.WE WILL NOTengage in surveillance, or create theimpression of surveillance,of employees who engage inor support union or other lawful concerted employeeactivities.WE WILL NOTin any other way interferewith yourrights to belong to or be active for a labor union, orother employee organization for mutual self-help, or torefrain therefrom.Because the Board found that we unlawfully dis-charged employee John Barbarette on December 10,1971, and unlawfully denied him and employees Johnlanno and Michael Fetiak overtime work in Novemberand December 1971, because each of them engaged inunion and other lawful concerted employee activities,WE WILL offer Barbarette immediate and full rein-statement to his former job or,if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.WE WILL give Barbarette backpay with interest fromDecember10, 1971.WE WILL pay Barbarette, lanno, and Fetiak for their 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespectiveloss of overtime earnings in NovemberandThisisan officialnotice andmustnot be defaced byDecember 1971, withinterest.anyone.Thisnotice must remain postedfor 60consecutive daysfrom the date of posting and must not be altered, defaced,AsTROSYSTEMS,INC.or coveredby any othermaterial.Any questionsconcerning(Employer)thisnoticeor compliance withits provisionsmay be direct-ed to the Board'sOffice, 16 CourtStreet,Fourth Floor,DatedByBrooklyn,New York 11241, Telephone 212-596-3535.(Representative)(Title)